32 So. 3d 66 (2009)
Paul PERSAUD, Petitioner,
v.
DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLE, Respondent.
No. 2D08-5389.
District Court of Appeal of Florida, Second District.
July 8, 2009.
*67 Eilam Isaac, Tampa, for Petitioner.
Robin Loathe, General Counsel, Tallahassee, and Tamaris E. Reynolds, Assistant General Counsel, Department of Highway Safety and Motor Vehicles, Lake Worth, for Respondent.
PER CURIAM.
Petition granted; circuit court order quashed. See Yankey v. Dep't of Highway Safety & Motor Vehicles, 6 So. 3d 633 (Fla. 2d DCA 2009).
CASANUEVA, C.J., and NORTHCUTT, J., and GALLEN, THOMAS M., Associate Senior Judge, Concur.